Title: To George Washington from Colonel David Forman, 12 July 1780
From: Forman, David
To: Washington, George


					
						Sir
						Freehold [N.J.] 12th July 1780
					
					I was Hond with your Ecelencys favr of the 10th This Morning Together with dispatches for His Excly the Count de Rochambout & the Chavelier de Turnay—Your Excly may depend on my takeing the Earliest opportunity of delivering the dispatches to His Excly The Count de Rochambout after Sending forward to Your Excellancy & Capt. Dennis An Acct of the Fleets Arrival.
					It would give me grate pleasure to have it in my power to give to Our Allies any Assistance—In the present situation of Affairs in this Country I fear little will be in my power.
					Should the Admiral stand in need of a Supply of Fresh provision and

Water—I do Imagine a Very pointed order from your Excly to Impress Provisions and Teams to draw Water will be absolutely Necessary—When Count de Estang Lay off shrewsberry he was exceedingly Imposed on in point of price & at best drew a Very small supply—the disaffection in Shrewsbury is Since that time grately Increased & Consequently will make the people more backward in furnishing Supplies than they ware in 1778—Yet I am Convinced that Several Hundred Sheep and Some Cattle might be taken from a Set of People who have at all times withheld Supplies from the American Army & are strongly suspected of sending provision to the Enemy.
					Since my letter of the 9th of this Inst. I have recd No Accts from the shoar—from which I take it for granted there is No appearance at Sea of any Fleet.
					I mentioned to your Excely when I was at Camp that Flags, Permits or pasports were frequently given from this County—I have now to add that the Militia Officers have Lately gone into Exchange of prisoners taken by them when on duty—for the Inhabitints that the refugee parties Take from there owen Houses or whilst about there Usual busines⟨s⟩.
					The Measure appears to me so replete with Evil That I should be wanting in my duty should I pass it unnotaced.
					To me it appears every Exchange made in that way is an Encouragement to that British mode of Man Stealing—and if once gone into will allways enable them to hold a large Ball[anc]e of prisoners against us. I have the Honr to be with Great regard Your Excellancyes Most Obdient Humble Servt
					
						David Forman
					
				